As filed with the Securities and Exchange Commission on June 6, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NATIONAL RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Wisconsin 47-0634000 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1treet Lincoln, Nebraska (Address of Principal Executive Offices) (Zip Code) National Research Corporation 2001 Equity Incentive Plan (Full title of the plan) Kevin R. Karas Senior Vice President Finance, Chief Financial Officer, Treasurer and Secretary National Research Corporation 1treet Lincoln, Nebraska 68508 (402) 475-2525 (Name, address and telephone number, including area code, of agent for service) with a copy to: Benjamin F. Garmer, III Russell E. Ryba Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (414) 271-2400 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨
